Order entered October 12, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-19-00666-CR

                EX PARTE MICHAEL DWAYNE WILLIAMS

              On Appeal from the County Criminal Court No. 10
                           Dallas County, Texas
                    Trial Court Cause No. MC18-A5804

                                     ORDER

      Before the Court is the State’s October 6, 2020 first motion for an extension

of time to file the State’s brief. The Court GRANTS the motion and ORDERS

the State’s brief filed on or before November 9, 2020.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE